461 F.2d 1108
Frank CARBONARO, Appellant,v.UNITED STATES of America, Appellee.
No. 72-1179.
United States Court of Appeals,Eighth Circuit.
Submitted June 13, 1972.Decided June 16, 1972.

Frank Carbonaro, pro se.
W. H. Dillahunty, U. S. Atty., and James G. Mixon, Asst. U. S. Atty., Little Rock, Ark., for appellee.
Before ROSS and STEPHENSON, Circuit Judges, and DAVIES,* District Judge.
PER CURIAM.


1
This is the second attempt1 of the appellant, Frank Carbonaro, to vacate and set aside the sentence imposed upon him following his plea of guilty to violation of 18 U.S.C.A. Sec. 495 (forgery of United States savings bond) and a violation of 18 U.S.C.A. Sec. 371 (conspiracy).  He now appeals from the lower court's denial of his 28 U.S.C.A. Sec. 2255 motion which was based upon his contention that the pre-sentence report which stated that he "comes from a notorious family of hoodlums" was highly prejudicial and unwarranted and that the report failed to include several letters that he had submitted to the probation officer containing information favorable to him.


2
The lower court, after disposing of appellant's contention, went on to say:


3
"The Court is satisfied that no fact material to this petition is in dispute even reading the petition as favorable to petitioner's cause as possible, the contentions border on the frivolous."


4
From our own examination of the record, we are satisfied that this assessment of appellant's contentions is correct.  The order of the district court is affirmed.



*
 District of North Dakota, sitting by designation


1
 Carbonaro v. United States, 428 F.2d 795 (8 Cir. 1970)